PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COVENANT MEDIA OF SOUTH               
CAROLINA, LLC,
               Plaintiff-Appellant,
                 v.
THE CITY OF NORTH CHARLESTON,                   No. 06-1894
               Defendant-Appellee.


SCENIC AMERICA,
       Amicus Supporting Appellee.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                       (2:05-cv-01394-PMD)

                      Argued: March 12, 2007

                       Decided: July 6, 2007

      Before WILLIAMS, Chief Judge, and TRAXLER and
                  SHEDD, Circuit Judges.



Affirmed by published opinion. Chief Judge Williams wrote the opin-
ion, in which Judge Traxler and Judge Shedd joined.


                           COUNSEL

ARGUED: Edward Adam Webb, THE WEBB LAW GROUP,
L.L.C., Atlanta, Georgia, for Appellant. Derk B. K. Van Raalte, IV,
2              COVENANT MEDIA v. NORTH CHARLESTON
BRADY HAIR LAW OFFICES, North Charleston, South Carolina,
for Appellee. ON BRIEF: Randal R. Morrison, SABINE & MORRI-
SON, San Diego, California; Stephanie P. McDonald, SENN,
MCDONALD & LEINBACH, L.L.C., Charleston, South Carolina; J.
Brady Hair, BRADY HAIR LAW OFFICES, North Charleston,
South Carolina, for Appellee. William D. Brinton, ROGERS TOW-
ERS, P.A., Jacksonville, Florida, for Amicus Supporting Appellee.


                             OPINION

WILLIAMS, Chief Judge:

   Covenant Media of South Carolina, LLC ("Covenant"), a company
in the business of erecting and operating billboards, appeals the dis-
trict court’s grant of summary judgment to the City of North Charles-
ton ("North Charleston" or "City"), South Carolina on Covenant’s
claim under 42 U.S.C.A. § 1983 (West 2003) that North Charleston
violated Covenant’s First Amendment rights through its sign regula-
tions. For the following reasons, we affirm.

                                  I.

   Although billboards are important communication tools that con-
vey political, social, and, most commonly, commercial messages,
they create unique issues apart from their communicative function
because they are "large, immobile, and permanent structures."
Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 502 (1981).
(internal quotation marks omitted). Billboards convey messages, but
they do so through imposing structures dotting the landscape. These
structures "create[ ] a unique set of problems for land-use planning
and development." Id.

   Because of their large, inescapable visual presence, billboards have
been the target of national and state regulation. For example, in the
Highway Beautification Act of 1965, 72 Stat. 1028, Congress
declared "that the erection and maintenance of outdoor advertising
signs, displays, and devices in areas adjacent to the Interstate System
and the primary system should be controlled in order to protect the
                COVENANT MEDIA v. NORTH CHARLESTON                     3
public investment in such highways, to promote the safety and recre-
ational value of public travel, and to preserve natural beauty." 79 Stat.
1028, § 131(a).

   South Carolina responded to the concerns caused by billboards by
enacting the Highway Advertising Control Act (HACA), S.C. Code
Ann. § 57-25-110 et seq. (West 2006). HACA, however, does not
purport to provide exclusive regulation for billboards, and it contem-
plates that municipalities may enact stricter regulations of billboards.
See S.C. Code Ann. § 57-25-220. This case concerns North Charles-
ton’s efforts, through its general sign regulations, to regulate bill-
boards within its city limits and the effect those regulations had on
Covenant.

   The relevant facts are detailed later, but a brief preview now will
help set the stage. In December 2004, Covenant submitted an applica-
tion to construct a billboard in North Charleston. At the time, the City
had in effect a zoning regulation (the "Sign Regulation") governing
billboards as well as other signs. When months later the City had not
provided Covenant a decision on the application, Covenant filed this
lawsuit challenging the constitutionality of the Sign Regulation. Four
months later, the City published its intention to amend the Sign Regula-
tion.1 Two days after that published notice, Covenant filed twenty-
five additional applications. In the end, none of Covenant’s applica-
tions were approved.

                      A. The Sign Regulation

   Until October 13, 2005, North Charleston had in effect a Sign Reg-
ulation governing placement of billboards and other signs within the
city limits. The Sign Regulation distinguished between off-premises
signs and on-premises signs. Off-premises signs were defined as signs
"identifying or advertising a business, person, or activity, or goods,
products, services or facilities not located on the premises where the
sign is installed or directing persons to a different location from
  1
    Throughout this opinion, we use the term "Sign Regulation" to refer
to the regulation in effect from before the time this case was commenced
until October 13, 2005, when the City enacted amendments. "Revised
Sign Regulation" refers to the amended sign regulation.
4               COVENANT MEDIA v. NORTH CHARLESTON
where the sign is installed." Sign Regulation, § 8-2(g). On-premises
signs were defined as signs "identifying or advertising a business, per-
son, or activity, or goods, products, services or facilities located on
the premises where the sign is installed." Sign Regulation, § 8-2(h).

   Under the Sign Regulation, "all off-premises signs [were] consid-
ered to be billboards." The regulation required that a permit be issued
before a billboard could be constructed, and billboards were required
to comply with certain requirements. Sign Regulation, §§ 7-2, 8-6(c).
For example, billboards could not "be located outside of an approved
billboard plaza," which was defined as parts of certain main thorough-
fares, and could not "be located in a neighborhood which is primarily
residential in character." Sign Regulation, § 8-6(c). There were also
size and spacing requirements: No billboard could "have an area of
greater than seven hundred seventy-two (772) square feet," and no
billboard could be "be located any closer than one thousand (1,000)
feet from any existing billboard." Id.

   Applications to construct billboards were required to be filed with
North Charleston’s zoning administrator. Important for this appeal,
the Sign Regulation did not require the zoning administrator to act on
an application within a specified period of time.

                   B. Covenant’s First Application

   On December 1, 2004, Covenant submitted an application to con-
struct a billboard at 2161 Ashley Phosphate Road (the "December
2004 Application"). At the North Charleston City Hall, Covenant sub-
mitted the December 2004 Application to an authorized City official,
who provided Covenant an initialed Receiving Record acknowledging
receipt of the application.

   By late spring 2005, Covenant had received no word from North
Charleston concerning the December 2004 Application. Covenant did
not call, write a letter, or otherwise inquire into the status of the appli-
cation. Instead, Covenant responded to the City’s inaction by filing a
civil action against North Charleston under 42 U.S.C.A. § 1983 alleg-
ing that North Charleston violated Covenant’s First Amendment
rights through enforcement of its Sign Regulation.
                 COVENANT MEDIA v. NORTH CHARLESTON                        5
                   C. The Revised Sign Regulation
               and Covenant’s Subsequent Applications

   In September 2005 — after Covenant had filed this lawsuit —
North Charleston began acting on long-intended revisions to the
City’s sign regulations. On September 15, 2005, the City Council
conducted the first reading of the Revised Sign Regulation that,
among other things, capped the total number of billboards in the City
at the current level and set a time limit for the City to act on a sign
permit application. On September 28, 2005, the City published notice
in Charleston’s largest newspaper, The Post and Courier, that a public
hearing would be held on October 13, 2005, during which the Revised
Sign Regulation would be approved.

   On September 30, two days after the published notice of the hear-
ing for approval of revisions to the sign regulations, Covenant submit-
ted twenty-five additional sign permit applications to the City of
North Charleston (the "September 2005 Applications"). The Septem-
ber 2005 Applications were for permits to build billboards on several
North Charleston streets, including multiple locations on Rivers Ave-
nue and Ashley Phosphate Road.

   On October 13, 2005, North Charleston’s City Council enacted the
Revised Sign Regulation. The City Council’s stated purpose for the
Revised Sign Regulation was to establish signage rules that "foster
overall improvement to the aesthetic and visual appearance of the
city, preserve and open up areas for beautification on property adjoin-
ing the public roadways, reduce visual clutter, enhance the City of
North Charleston as an attractive place to live and work, reduce
blighting influences, and improve traffic safety by reducing driver
distractions." (J.A. at 118-19.)2

   To accomplish this purpose, the Revised Sign Regulation prohibits
a net increase in new billboards. The only new billboards that it
allows are those billboards that are constructed to replace existing
billboards pursuant to a relocation agreement with the City. Revised
Sign Regulation, § 8-6(e). For those billboards that can be built, the
  2
    Citations to "(J.A. at ___.)" refer to the contents of the Joint Appendix
filed by the parties in this appeal.
6              COVENANT MEDIA v. NORTH CHARLESTON
Revised Sign Regulation incorporates the former Sign Regulation’s
size and spacing requirements. Thus, as before, new billboards cannot
be larger than 772 square feet and must be at least 1000 feet from an
existing billboard. Revised Sign Regulation, § 8-9(b).

   The Revised Sign Regulation also includes a 45-day time limitation
for the City to act on sign permits, a procedural provision that was
missing from the old ordinance. If the City fails to act within the 45-
day period, the permit is deemed denied. Revised Sign Regulation,
§ 8-6(e).

   From the time Covenant submitted its December 2004 Application
through the adoption of the Revised Sign Regulation, Covenant
owned no operating billboards, had no contracts with sign manufac-
turers or installers, and had no advertising contracts. After North
Charleston adopted the Revised Sign Regulation, Covenant purchased
another advertising company, Adams Outdoor, thereby acquiring over
300 billboard structures in South Carolina.

                      D. The City’s Response

   On October 14, 2005 — the day after the City adopted the Revised
Sign Regulation — North Charleston’s zoning administrator notified
Covenant by letter that its December 2004 Application could not be
processed under the old Sign Regulation because the application
failed to show property lines, dimensions, rights of way, and parking
areas and because it did not include drawings and a certification from
a registered South Carolina architect or engineer that the sign was
safe and would withstand 100 mile-per-hour winds. All this informa-
tion was required by the old Sign Regulation. See Sign Regulation,
§ 8-3(d). The City also warned Covenant that even if the application
were complete it would likely be denied because the proposed sign
"appears to be closer than 1000’ to a previously established bill-
board." (J.A. at 144.)

   Thereafter, the City’s zoning administrator submitted an affidavit
in this case stating that the December 2004 Application and Septem-
ber 2005 Applications were "incomplete and thus not capable of
being formally processed" because they did not include information
required by the Sign Regulation and Revised Sign Regulation. (J.A.
               COVENANT MEDIA v. NORTH CHARLESTON                    7
at 207-210.) With regard to the merits of the applications, the zoning
administrator stated that the December 2004 Application also failed
to satisfy the old and revised sign regulations’ requirement that new
billboards be located at least 1000 feet from an existing billboard. In
fact, the billboard proposed in the December 2004 Application was
no more than 726 feet from a preexisting billboard — a clear violation
of the spacing requirement. The zoning administrator explained that
the September 2005 Applications were unapprovable because the pro-
posed signs were not replacement signs, as required by the Revised
Sign Regulation.

                     E. District Court Decision

   Covenant filed a motion for partial summary judgment on its
§ 1983 claim, seeking a court order allowing it to construct the bill-
board requested in the December 2004 Application. North Charleston
also filed a motion for summary judgment, seeking to have Cove-
nant’s case declared moot because the Revised Sign Regulation com-
pletely and permanently prohibits all new billboards. In addition,
North Charleston asserted that the December 2004 Application could
not be approved because it failed the Sign Regulation’s requirement
that a billboard be 1000 feet from an existing billboard.

   In a decision on July 12, 2006, the district court concluded that
Covenant’s claims for injunctive relief, in which Covenant sought a
court order enjoining the City from enforcing the old Sign Regulation,
were moot in light of North Charleston’s adoption of the Revised
Sign Regulation. But the district court concluded that Covenant’s
claim for monetary damages did not become moot as a result of the
City’s replacement of the Sign Regulation with the Revised Sign Reg-
ulation.

   North Charleston did not contest Covenant’s allegation that the old
Sign Regulation was unconstitutional, and the district court concluded
that North Charleston’s Sign Regulation "purported to regulate the
posting of signs based on their content" because the City treated off-
premises signs (billboards) differently than on-premises signs. (J.A.
at 342.) The district court observed, however, that the December 2004
Application proposed a sign closer than 1000 feet to a preexisting
billboard, thereby failing the Sign Regulation’s content-neutral spac-
8               COVENANT MEDIA v. NORTH CHARLESTON
ing requirement. The court therefore determined that Covenant did
not have standing to challenge the Sign Regulation or to assert a claim
of damages on the basis of its unsuccessful December 2004 Applica-
tion "[b]ecause the application would have been denied even absent
the unconstitutional provisions of the sign ordinance." (J.A. at 350.)
In this respect, the district court reasoned that "if the applications
were deficient under the prior ordinance’s content-neutral require-
ments, then Covenant suffered no redressable injury by the City’s
denial of the applications and therefore lacks standing to challenge the
unconstitutional provisions of the prior ordinance." (J.A. at 347.)

   The district court further concluded that Covenant lacked standing
to challenge the Sign Ordinance with respect to the denial of the Sep-
tember 2005 Applications because those applications are barred by
the Revised Sign Regulation in accordance with South Carolina’s
pending ordinance doctrine.

  Having determined that Covenant’s claims for injunctive relief
were moot and that Covenant lacked standing to assert claims for
damages, the district court granted North Charleston’s motion for
summary judgment.

  Covenant timely appealed. We have jurisdiction pursuant to 28
U.S.C.A. § 1291 (West 2006).

                                   II.

   We review de novo the district court’s grant of summary judgment
to North Charleston on Covenant’s § 1983 claim, and we construe the
facts in the light most favorable to Covenant, the non-moving party.
See Laber v. Harvey, 438 F.3d 404, 415 (4th Cir. 2006) (en banc).
The district court’s conclusion that Covenant lacked standing — and
that the court therefore lacked Article III jurisdiction — is a legal con-
clusion that we review de novo. White Tail Park, Inc. v. Stroube, 413
F.3d 451, 459 (4th Cir. 2005). "Summary judgment is appropriate ‘if
the pleadings, depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that there is no genu-
ine issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law.’" Laber, 438 F.3d at 415 (quoting
Fed. R. Civ. P. 56(c)).
                COVENANT MEDIA v. NORTH CHARLESTON                      9
                                   A.

   We begin, as we must, with standing and the district court’s deter-
mination that Covenant lacked Article III standing to assert the
unconstitutionality of the Sign Regulation. As the Supreme Court has
explained, "the irreducible constitutional minimum of standing con-
tains three elements." Lujan v. Defenders of Wildlife, 504 U.S. 555,
560 (1992). To have standing, a plaintiff must show (1) an "injury in
fact," meaning an injury that is "concrete and particularized" and "ac-
tual or imminent;" (2) a "causal connection between the injury and the
conduct complained of," meaning that the injury is "fairly traceable"
to the defendant’s actions; and (3) a likelihood that the injury "will
be redressed by a favorable decision." Id. at 560-61 (internal quota-
tion marks omitted).

   Covenant contends that the district court erred in determining that
Covenant lacked standing because it "improperly concluded that Cov-
enant’s only injury was the ultimate denial of its initial application."
(Appellant’s Br. at 12.) In that respect, the district court "completely
overlooked the injury suffered by Covenant as a result of the City’s
failure to process Covenant’s initial sign application in a timely fash-
ion." (Appellant’s Br. at 12.) North Charleston counters by arguing
that Covenant does not have standing to assert a claim for the
untimely processing of its December 2004 Application because that
application would have been denied — regardless of how long it took
— for failing to comply with the Sign Regulation’s spacing require-
ment. Thus, the City’s argument goes, Covenant’s "injury" of not
receiving an approved application stems from the constitutional spac-
ing requirement, not from the City’s failure to process the application.

   We agree with Covenant that the injury of not having an applica-
tion processed timely is distinct from the injury of ultimate denial of
that application. Covenant contends that the Sign Regulation, applied
by the City, was unconstitutional on its face because it failed to
require a decision on a sign permit within a specific time period, in
contravention of procedural safeguards mandated in Freedman v.
Maryland, 380 U.S. 51, 58-59 (1965), and FW/PBS, Inc. v. City of
Dallas, 493 U.S. 215, 226 (1990).3 If Covenant is right that the Freed-
  3
    The Freedman procedural safeguards, which are explained more fully
later, require any permitting scheme that operates as a prior restraint on
speech to set a time period for a decision on a permit application.
10              COVENANT MEDIA v. NORTH CHARLESTON
man procedural safeguards were required in the Sign Regulation, it
has suffered an injury by the City’s application of an unconstitutional
ordinance that is redressable at least by nominal damages. See Carey
v. Piphus, 435 U.S. 247, 266 (1978). Morever, just because a deci-
sionmaker has a valid, constitutional basis for denying an application
for a permit does not allow him to refuse to act on the application.
The City cannot indefinitely delay consideration of an application
simply because it knows that it has an ace in the hole — that the
application would ultimately fail a valid requirement.

   Whether Freedman in fact applies here is a matter that we must
resolve on the merits, "[b]ut we must not confuse standing with the
merits." Utah Animal Rights Coalition v. Salt Lake City Corp., 371
F.3d 1248, 1256 (10th Cir. 2004) (concluding that an organization has
standing to raise a First Amendment claim based on a permitting
scheme’s failure to comply with Freedman even if it is determined
that on the merits Freedman does not apply). A plaintiff’s standing
to bring a case does not depend upon his ultimate success on the mer-
its underlying his case. Warth v. Seldin, 422 U.S. 490, 500 (1975)
("[S]tanding in no way depends upon the merits of the plaintiff’s con-
tention that particular conduct is illegal . . . ."). Rather, standing "de-
pends . . . on whether the plaintiff is the proper party to bring the
suit." White Tail Park, 413 F.3d at 460 (internal quotation marks,
alteration, and citation omitted). Otherwise, if a plaintiff’s standing
depended upon whether he succeeds on the merits, "then every unsuc-
cessful plaintiff will have lacked standing in the first place." Id. at 461
(internal quotation marks omitted). Because Covenant alleges a per-
sonal injury — untimely consideration of its December 2004 Applica-
tion — that was caused by North Charleston’s application of the
allegedly unconstitutional Sign Regulation and that is redressable by
nominal damages, we conclude that the district court erred in deter-
mining that Covenant lacked standing.4 See Allen v. Wright, 468 U.S.
737, 751 (1984).
  4
   The constitution also requires that there be a live "case or contro-
versy," i.e., a dispute that has not become moot. See Am. Legion Post 7
v. City of Durham, 239 F.3d 601, 605 (4th Cir 2001). In some cases, the
repeal of a statute or regulation renders moot a challenge to that law. Id.
Here, however, we agree with the district court’s determination that Cov-
enant’s suit was not rendered moot by the City’s replacement of the Sign
                COVENANT MEDIA v. NORTH CHARLESTON                     11
                                   B.

   That Covenant has standing to challenge the timeliness of the
City’s decision on the December 2004 application does not provide
it a passport to explore the constitutionality of every provision of the
Sign Regulation.5 Although there is broad "latitude given facial chal-
lenges in the First Amendment context," Gonzales v. Carhart, 127
S. Ct. 1610, 1639 (2007), a plaintiff must establish that he has stand-
ing to challenge each provision of an ordinance by showing that he
was injured by application of those provisions. FW/PBS, 493 U.S. at
230; see CAMP Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d
1257, 1273 (11th Cir. 2006) ("We and our sister circuits have fol-
lowed FW/PBS to require a plaintiff to establish injury in fact as to
each provision [of an ordinance]."), and id. (collecting cases).

  In this case, Covenant has standing only to challenge the constitu-

Regulation with the Revised Sign Regulation. In addition to injunctive
relief, Covenant sought compensatory and nominal damages from the
City’s enforcement of the allegedly unconstitutional former Sign Regula-
tion. Covenant’s suit is not moot because if Covenant is correct on the
merits, it is entitled to at least nominal damages. See Henson v. Honor
Comm. of the Univ. of Va., 719 F.2d 69, 72 n.5 (4th Cir. 1983) (noting
that the dropping of disciplinary charges did not render a due process
claim moot because the plaintiff was seeking nominal damages); KH
Outdoor, LLC v. Clay County, Fla., 482 F.3d 1299, 1303 (11th Cir.
2007) ("[B]ecause KH Outdoor requested damages, the changes made to
the ordinance do not moot KH Outdoor’s challenge to the Old Sign Ordi-
nance."); Advantage Media, LLC v. City of Eden Prairie, 456 F.3d 793,
803 (8th Cir. 2006) (holding that a city’s revisions of its sign ordinance
did not moot a sign company’s claim for damages because the company
"might be entitled to nominal damages if it could show that it was sub-
jected to unconstitutional procedures").
   5
     The district court concluded that Covenant did not have standing to
challenge the Sign Regulation under the First Amendment overbreadth
doctrine, established in Broadrick v. Oklahoma, 413 U.S. 601, 611
(1973). See Giovani Carandola, Ltd. v. Bason, 303 F.3d 507, 512 (4th
Cir. 2002) ("The overbreadth doctrine constitutes ‘a departure from the
traditional rules of standing.’" (quoting Broadrick, 413 U.S. at 613)).
Covenant does not challenge this conclusion. (See Reply Br. at 1.)
12              COVENANT MEDIA v. NORTH CHARLESTON
tionality of the Sign Regulation insofar as it failed to require that deci-
sions on applications be made within a specified period of time, in
violation of Freedman. With respect to the ultimate denial of Cove-
nant’s December 2004 Application, the application was unapprovable
because the proposed billboard was not at least 1000 feet from an
existing billboard — a requirement not challenged by Covenant.
Because Covenant’s application violated the spacing requirement, it
could not have been approved regardless of whether other substantive
provisions of the Sign Regulation are held to be unconstitutional.
Covenant, therefore, could not have suffered any substantive constitu-
tional injury due to other provisions of the Sign Regulation that may
have been unconstitutional. For this reason, Covenant does not have
standing to challenge other substantive provisions of the Sign Regula-
tion that could have served as the basis for denying the December
2004 Application. See Advantage Media, LLC v. City of Eden Prairie,
456 F.3d 793, 801 (8th Cir. 2006) (holding that an outdoor advertising
company could not establish redressability, and therefore standing,
because "a favorable decision for Advantage even with respect to
those sign code provisions which were factors in the denial of its per-
mit applications would not allow it to build its proposed signs, for
these would still violate other unchallenged provisions of the sign
code like the restrictions on size, height, location, and setback."). In
sum, Covenant has standing to challenge the Sign Regulation’s pro-
cess for considering the December 2004 Application, but lacks stand-
ing to challenge the potential bases for the ultimate denial of that
application.6 See CAMP, 451 F.3d at 1273 (holding that an organiza-
tion can challenge only those provisions of an ordinance that are
related to its activities).
  6
    Since Hurricane Hugo ravaged the Charleston area in 1989, North
Charleston has had in place, with brief interruptions, a moratorium on
billboards. Covenant argues that this moratorium was unconstitutional.
We do not reach this question because North Charleston has never
claimed to have denied Covenant’s applications or delayed consideration
of them because of the moratorium. Instead, North Charleston claimed
that the applications were properly denied by applying the regulations.
Because the moratorium was never applied to Covenant’s applications,
Covenant has not been injured by the moratorium and therefore has no
standing to challenge it.
                COVENANT MEDIA v. NORTH CHARLESTON                       13
                                    III.

   Although we conclude that the district court erred in holding that
Covenant lacked standing to challenge the constitutionality of the
Sign Regulation, we may nonetheless affirm on alternative grounds
the district court’s grant of summary judgment to North Charleston.
Sec. & Exch. Comm’n v. Chenery Corp., 318 U.S. 80, 88 (1943)
("[T]he decision of a lower court . . . must be affirmed if the result
is correct although the lower court relied upon a wrong ground or
gave a wrong reason. . . . It would be wasteful to send a case back
to a lower court to reinstate a decision which it had already made but
which the appellate court concluded should properly be based on
another ground . . . ." (internal quotation marks omitted)). We con-
clude that the district court reached the correct result, albeit for differ-
ent reasons.

   On the merits, Covenant argues that the Sign Regulation was an
unconstitutional prior restraint on speech — both facially and as-
applied — because it did not require the City to make a decision on
the December 2004 Application within a specified period of time (a
Freedman procedural safeguard), thereby allowing the City to delay
a decision for over 300 days. We address these arguments in the fol-
lowing sequence. First, we explain that Freedman does not apply to
all prior restraints, only those that are content-based. Second, we con-
clude that the Sign Regulation was content-neutral and that Freed-
man’s procedural safeguards were therefore not required. Finally, we
conclude that the City did not apply the Sign Regulation in an uncon-
stitutional manner.

                                    A.

   Covenant contends that the Sign Regulation was an unconstitu-
tional prior restraint on speech because the Sign Regulation did not
impose time limits on North Charleston’s decision-making process. In
Freedman, the Supreme Court set forth three procedural safeguards
for a speech licensing scheme: "(1) any restraint prior to judicial
review can be imposed only for a specified brief period during which
the status quo must be maintained; (2) expeditious judicial review of
that decision must be available; and (3) the censor must bear the bur-
den of going to court to suppress the speech and must bear the burden
14              COVENANT MEDIA v. NORTH CHARLESTON
of proof once in court." FW/PBS, 493 U.S. at 227 (citing Freedman,
380 U.S. at 58-60).

   "A prior restraint on speech that imposes no time limitations on the
decision-making process plainly fails to satisfy the first requirement
set forth in Freedman." 11126 Baltimore Blvd., Inc. v. Prince
George’s County, Md., 58 F.3d 988, 997 (4th Cir. 1995) (en banc)
(citing FW/PBS, 493 U.S. at 229). This is because "[a] scheme that
fails to set reasonable time limits on the decisionmaker creates the
risk of indefinitely suppressing permissible speech." FW/PBS, 493
U.S. at 227.

   Nevertheless, not all prior restraint permitting schemes must pro-
vide Freedman’s procedural safeguards. See Thomas v. Chi. Park
Dist., 534 U.S. 316, 322 (2002). In Thomas, the Court counseled that
the critical distinction for determining whether Freedman’s proce-
dural requirements apply is whether the permitting scheme is content
based. Thomas addressed Chicago’s regulations governing rallies in
city parks. Pursuant to the scheme, a group applied on several occa-
sions for permits to hold rallies advocating the legalization of mari-
juana. Id. at 319-20. Some of the group’s applications were granted
and some were denied, and the groups sued the Chicago Park District
alleging that the permitting ordinance was unconstitutional on its face
because it failed to meet Freedman’s procedural requirements. Id. at
320.

   The Supreme Court rejected the facial challenge that the permitting
scheme was unconstitutional for failing to include Freedman’s
requirements. The Court explained that "Freedman is inapposite
because the licensing scheme at issue . . . is not subject matter censor-
ship but content-neutral time, place, and manner regulation of the use
of a public forum." Id. at 322. "A licensing standard which gives an
official authority to censor the content of a speech differs toto coelo
[i.e., diametrically] from one limited by its terms, or by nondiscrimi-
natory practice, to considerations of public safety and the like." Id. at
322-23 (internal quotation marks omitted).

  The Court distinguished the Chicago Park District’s licensing
scheme, which was a content-neutral permit scheme, from that in
FW/PBS, which "involved a licensing scheme that ‘target[ed] busi-
                COVENANT MEDIA v. NORTH CHARLESTON                      15
nesses purveying sexually explicit speech.’" Id. at 323 n.2 (quoting
FW/PBS, 493 U.S. at 224). Likewise, our decision in 11126 Baltimore
Blvd. dealt with an ordinance that "prohibit[ed] adult bookstores,"
defining such bookstores by the subject matter of the content they
sold. 58 F.3d at 992 & n.1.7

   Thus, to determine whether Freedman or Thomas governs resolu-
tion of this case, and accordingly whether the absence of time limits
on decisionmaking rendered the Sign Regulation unconstitutional, we
must determine whether the Sign Regulation was content based or
content neutral. See Thomas, 534 U.S. at 322; see also Turner Broad.
Sys., Inc. v. FCC, 512 U.S. 622, 642 (1994) (stating that the constitu-
tional scrutiny applied to a regulation depends upon whether it is con-
tent based or content neutral).

                                    B.

   As the district court observed, under the Sign Regulation "[a] bill-
board or other off-premises sign ‘identifying or advertising a busi-
ness, person, or activity, or goods, products, services or facilities not
located on the premises where the sign is installed or directing per-
sons to a different location from where the sign is installed’ w[as]
considered a ‘sign requiring a permit.’" (J.A. at 341-42.) The Sign
Regulation’s distinguishment between off-premises and on-premises
signs led the district court to conclude that North Charleston "pur-
ported to regulate the posting of signs based on their content." (J.A.
at 342.)

   We disagree with the district court’s conclusion that the Sign Regu-
lation’s differing treatment of signs based on their location constitutes
  7
   Relying on Supreme Court precedent, we stated in 11126 Baltimore
Blvd., Inc. v. Prince George’s County, Md., 58 F.3d 988 (4th Cir. 1995)
(en banc), that "otherwise valid content-neutral time, place, and manner
restrictions that require governmental permission prior to engaging in
protected speech must be analyzed as prior restraints and are unconstitu-
tional if they do not limit the discretion of the decisionmaker and provide
for the Freedman procedural safeguards." Id. at 995. As explained in the
text, this statement is no longer valid after Thomas v. Chi. Park Dist.,
534 U.S. 316, 322 (2002).
16                COVENANT MEDIA v. NORTH CHARLESTON
a content-based regulation of the signs. "The principal inquiry in
determining content neutrality . . . is whether the government has
adopted a regulation of speech because of disagreement with the mes-
sage it conveys." Ward v. Rock Against Racism, 491 U.S. 781, 791
(1989). As the Court explained, "[g]overnment regulation of expres-
sive activity is content neutral so long as it is justified without refer-
ence to the content of the regulated speech." Id. (internal quotation
marks omitted).

   Expanding on Ward’s formulation for determining the content neu-
trality of a regulation, the Supreme Court has explained that a regula-
tion is not a content-based regulation of speech if (1) the regulation
"is not a ‘regulation of speech,’" but rather "a regulation of the places
where some speech may occur;" (2) the regulation "was not adopted
‘because of disagreement with the message [the speech] conveys;’" or
(3) the government’s interests in the regulation "are unrelated to the
content of the [affected] speech." Hill v. Colorado, 530 U.S. 703,
719-20 (2000); see Satellite Broad. and Commc’ns Assoc. v. FCC,
275 F.3d 337, 353-54 (4th Cir. 2001) ("First, we must examine the
plain terms of the regulation to see whether, on its face, the regulation
confers benefits or imposes burdens based upon the content of the
speech it regulates. If it does not, we then ask whether the regulation’s
manifest purpose is to regulate speech because of the message it con-
veys." (internal citations and quotation marks omitted)).

   Examined in light of these criteria, it is clear that North Charles-
ton’s Sign Ordinance was not a content-based regulation. North
Charleston was not concerned with the message that a sign (such as
a billboard) conveyed but instead with where particular signs were
located. For example, the Sign Regulation confined billboards to par-
ticular "billboard plazas" within the city. The regulation did not, how-
ever, allow billboards displaying commercial messages while
prohibiting those displaying noncommercial messages.8 Cf.
  8
     The Sign Regulation draws the location distinction as follows:
      (g) Off-premises sign: This is a sign identifying or advertising a
      business, person, or activity, or goods, products, services or
      facilities not located on the premises where the sign is installed
      or directing a person to a different location from where the sign
      is installed.
                COVENANT MEDIA v. NORTH CHARLESTON                         17
Metromedia, 453 U.S. at 512-13 (plurality opinion) (holding uncon-
stitutional a city ordinance that generally banned signs carrying non-
commercial advertising). A city can regulate the location of a
particular type of signs, as long as the type of signs are not distin-
guished by the messages they convey.9 Id. at 512. Similarly, the Sign

    (h) On-premises sign: This is a sign identifying or advertising a
    business, person, or activity, or goods, products services or facil-
    ities located on the premises where the sign is installed.
Sign Regulation, § 8-2.
   9
     The sign regulation in this case differs in important respects from the
ordinance that the Court declared unconstitutional in Metromedia, Inc. v.
City of San Diego, 453 U.S. 490, 512-13 (1981). In Metromedia, San
Diego’s ordinance generally prohibited signs, but allowed on-site com-
mercial signs and noncommercial signs falling within twelve categories.
Id. at 494. On-site signs were defined as signs "designating the name of
the owner or occupant of the premises upon which such signs are placed,
or identifying such premises; or signs advertising goods manufactured or
produced or services rendered on the premises upon which such signs are
placed." Id. (emphases added) (internal quotation marks omitted). Thus,
San Diego’s ordinance distinguished between commercial advertising —
signs advertising goods or services — and signs conveying noncommer-
cial messages. By contrast, North Charleston’s Sign Regulation’s off-
premises/on-premises distinction does not depend on whether the sign
contains commercial or noncommercial advertising. See Major Media of
the Se., Inc. v. City of Raleigh, 792 F.2d 1269, 1272 (4th Cir. 1986)
(holding that a sign ordinance does not run afoul of the First Amendment
if it does not treat commercial speech more favorably than noncommer-
cial speech).
   The twelve categories exempted from San Diego’s prohibition
included "government signs; signs located at public bus stops; signs
manufactured, transported, or stored within the city, if not used for
advertising purposes; commemorative historical plaques; religious sym-
bols; signs within shopping malls; for sale and for lease signs; signs on
public and commercial vehicles; signs depicting time, temperature, and
news; approved temporary, off-premises, subdivision directional signs;
and temporary political campaign signs." Metromedia, 453 U.S. at 494-
95 (internal quotation marks and alteration omitted). In this case,
although North Charleston’s Sign Regulation, like San Diego’s, drew
distinctions, e.g., for signs depicting time and temperature or commemo-
rative signs, see Sign Regulation § 8-2(a) and (f), the Sign Regulation
generally allowed all signs regardless of message, applying only time,
place, and manner restrictions. See Sign Regulation, § 8-5.
18              COVENANT MEDIA v. NORTH CHARLESTON
Ordinance was adopted to regulate land use, not to stymie any partic-
ular message. And North Charleston’s interests in regulating signs
were completely unrelated to the messages displayed: They were to
"eliminate confusing, distracting and unsafe signs, assure the efficient
transfer of information; and enhance the visual environment of the
City of North Charleston." (J.A. at 57-58.) These legitimate interests
in regulating signs existed wholly apart from any particular message
conveyed by a sign.

   To be sure, the Sign Regulation defined and distinguished between
different types of signs. See, e.g., Sign Regulation § 8-2 (defining var-
ious types of signs including "directional or instructional signs," "me-
morial signs," and "public signs"). And we recognize that
distinguishing between different types of signs and where those signs
may be located may also in effect distinguish where certain content
may be displayed. But "[a] regulation that serves purposes unrelated
to the content of expression is deemed neutral, even if it has an inci-
dental effect on some speakers or messages but not others." Ward,
491 U.S. at 791. The Sign Regulation did not regulate the location of
different types of signs based on "the ideas or views expressed." Tur-
ner, 512 U.S. at 643; cf. Boos v. Barry, 485 U.S. 312, 318-19 (1988)
(holding that an ordinance that prohibits, within 500 feet of embas-
sies, signs "tending to bring a foreign government into . . . disrepute"
is content based); Police Dep’t of the City of Chi. v. Mosley, 408 U.S.
92, 95 (1972) (identifying as content based an ordinance that prohib-
ited picketing except for "[p]eaceful picketing on the subject of a
school’s labor-management dispute").

   To the extent that the Sign Regulation required looking generally
at what type of message a sign carries to determine where it can be
located, this "kind of cursory examination" did not make the regula-
tion content based. Hill, 530 U.S. at 721 ("We have never held, or
suggested, that it is improper to look at the content of an oral or writ-
ten statement in order to determine whether a rule of law applies to
a course of conduct."). For a regulation with a clear content-neutral
purpose to be content based, there must be a more searching inquiry
into the content. See City of Cincinnati v. Discovery Network, Inc.,
507 U.S. 410, 429 (1993) (concluding that a city ordinance banning
newsracks except for those containing newspapers was content based
because "whether any particular newsrack falls within the ban is
                COVENANT MEDIA v. NORTH CHARLESTON                   19
determined by the content of the publication resting inside that news-
rack" and the ordinance "limited (to zero) the number of newsracks
distributing commercial publications"). The Sign Regulation was
content neutral despite any content-differentiating effect. See Geof-
frey R. Stone, Content Regulation and the First Amendment, 25 Wm.
& Mary L. Rev. 189, 218 (1983) ("[M]ost content-neutral restrictions
have at least some de facto content-differential effects.").

   Turner provides an analogous situation to the regulation at issue
here. In Turner, the Court addressed the constitutionality of the
"must-carry" provisions of the Cable Television Consumer Protection
and Competition Act of 1992, Pub. L. 102-385, 106 Stat. 1460. 512
U.S. at 630. The must-carry provisions required cable operators to
carry, according to a statutory formula, a certain number of the broad-
cast signals of "local commercial television stations" and "noncom-
mercial education television stations." Id. at 631-32. Although the
cable operators challenged the must-carry provisions as being content
based because they favored certain speakers, the Court rejected this
argument, concluding that the must-carry provisions were not content
based because the "overriding congressional purpose" for the provi-
sions was "unrelated to the content of the expression disseminated by
cable and broadcast speakers." Id. at 647.

   Likewise, North Charleston’s Sign Regulation regulated the place-
ment of signs unrelated to the messages on those signs. Instead, the
City’s purpose for the Sign Regulation was to address problems
caused by signs wholly apart from any message conveyed. See City
of Ladue v. Gilleo, 512 U.S. 43, 48 (1994) ("[S]igns take up space and
may obstruct views, distract motorists, displace alternative uses for
land, and pose other problems that legitimately call for regulation.").
Thus, because North Charleston’s Sign Regulation "d[id] not facially
distinguish between . . . messages based on content and because there
is no evidence of a content-based purpose," we conclude that the
City’s Sign Regulation was a content-neutral regulation.10 See Am.
  10
    That North Charleston’s Sign Regulation was content neutral does
not mean that the regulation was constitutional. Content-neutral regula-
tions can be unconstitutional because they burden more speech than is
necessary to further the government’s legitimate interest. See Turner
20              COVENANT MEDIA v. NORTH CHARLESTON
Legion Post 7 v. City of Durham, 239 F.3d 601, 605 (4th Cir. 2001).
Because the Sign Regulation was content neutral, it did not need time
limitations on decisionmaking to be constitutional. See Thomas, 534
U.S. at 322. Accordingly, Covenant’s facial challenge fails.

                                    C.

   Covenant also raises a challenge to the manner in which the City
applied the Sign Regulation, contending that the City unconstitution-
ally "delay[ed] . . . over 300 days in processing the [December 2004]
[A]pplication." (Appellant’s Br. at 26-27.) Although content-neutral
time, place, and manner regulations need not incorporate the Freed-
man procedural requirements, a decisionmaker cannot use the absence
of such requirements to stifle free expression. Thomas, 534 U.S. at
323 (noting that "even content-neutral time, place, and manner restric-
tions can be applied in such a manner as to stifle free expression");
see id. at 325 ("Granting waivers to favored speakers (or, more pre-
cisely, denying them to disfavored speakers) would of course be
unconstitutional, but we think that this abuse must be dealt with if and
when a pattern of unlawful favoritism appears, rather than by insisting
upon a degree of rigidity that is found in few legal arrangements.").
We must therefore determine whether North Charleston applied the
absence of time limitations in its Sign Regulation in such a manner
to stifle Covenant’s First Amendment rights.

   North Charleston does not dispute that it received Covenant’s
December 2004 Application. Instead, North Charleston asserts
through a declaration from its city attorney that the December 2004
Application was "lost or misplaced." (J.A. at 203.) Prior to filing the
lawsuit, Covenant never contacted the City to inquire about the status

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 665 (1994); City of Ladue v. Gil-
leo, 512 U.S. 43, 53, 58 (1994).
   In this case, North Charleston did not defend the constitutionality of
the Sign Regulation, and the district court concluded that parts of the reg-
ulation "were overly-broad and gave the City impermissibly wide discre-
tion to deny or grant billboard permits." (J.A. at 342.) We therefore leave
undisturbed the district court’s conclusion that the Sign Regulation —
now since amended — was unconstitutionally overbroad.
               COVENANT MEDIA v. NORTH CHARLESTON                   21
of its application. After Covenant filed this lawsuit, North Charleston
requested a copy of the December 2004 Application, but Covenant
did not provide the City with a copy of the application until Septem-
ber 21, 2005. Once the City received the copy, it acted on the applica-
tion approximately three weeks later, notifying Covenant on October
14, 2005, that the application was unapprovable because it violated
the 1000 foot spacing requirement.

   Although Covenant offers several reasons why North Charleston
failed to act on the December 2004 Application until three weeks
after receiving the copy, Covenant has not properly refuted the City’s
sworn statement that it failed to act on the application due to mere
negligent handling of the application. See Fed. R. Civ. P. 56(e)
("When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere
allegations or denials of the adverse party’s pleading, but the adverse
party’s response, by affidavits or as otherwise provided in this rule,
must set forth specific facts showing that there is a genuine issue for
trial."). Thus, in evaluating the grant of summary judgment to North
Charleston on Covenant’s First Amendment claim, we accept as a fact
that the City’s failure to act was negligent, not willful.

   We turn now to the critical question in Covenant’s as-applied chal-
lenge: Were Covenant’s First Amendment rights violated by North
Charleston’s negligent handling of the December 2004 Application?
We conclude that Covenant’s rights were not violated.

   Covenant brought this § 1983 action against North Charleston
only; it did not sue any City official responsible for acting on the
December 2004 Application. When a § 1983 claim is asserted against
a municipality, two issues must be determined: "(1) whether plain-
tiff’s harm was caused by a constitutional violation, and (2) if so,
whether the city is responsible for that violation." Collins v. City of
Harker Heights, 503 U.S. 115, 120 (1992). Typically, determination
of municipal liability under § 1983 centers on the second issue. Id.;
see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding
that a municipality is not liable under § 1983 "unless action pursuant
to official municipal policy of some nature caused a constitutional
tort"). In this case, however, addressing the second issue is unneces-
22              COVENANT MEDIA v. NORTH CHARLESTON
sary because Covenant’s harm was not caused by a constitutional vio-
lation.

   "[I]n any given § 1983 suit, the plaintiff must . . . prove a violation
of the underlying constitutional right; and depending on the right,
merely negligent conduct may not be enough to state a claim." Dan-
iels v. Williams, 474 U.S. 327, 330 (1986). We have interpreted Dan-
iels to mean that "allegations of a defendant’s negligence do not state
constitutional claims against such a defendant." Gen. Elec. Co. v.
United States, 813 F.2d 1273, 1278 (4th Cir. 1987), overruled on
other grounds by Westfall v. Erwin, 484 U.S. 292 (1988), superseded
by statute, Federal Employees Liability Reform and Tort Compensa-
tion Act of 1988, Pub. L. No. 100-694, 102 Stat. 4563. We have also
held that, in a § 1983 claim, negligence on the part of a government
official is not enough to show a violation of certain First Amendment
rights. See Pink v. Lester, 52 F.3d 73, 76 (4th Cir. 1995) (holding that
negligent conduct in misrouting a form does not violate the First
Amendment’s right to petition); Lovelace v. Lee, 472 F.3d 174, 201
(4th Cir. 2006) (holding "that negligent acts by officials causing unin-
tended denials of religious rights do not violate the Free Exercise
Clause"). Thus, because negligent conduct is not enough to support
a First Amendment claim against government officials, the absence of
anything but negligence proves fatal to Covenant’s as-applied chal-
lenge under § 1983.

   If Covenant had called, written, or emailed the City to inquire
about the status of the December 2004 Application and the City still
refused to respond, such refusal may have established that the City
intentionally refused to act on the application or was deliberately
indifferent to the consequence of having a Sign Regulation that lacked
procedural safeguards. Instead, Covenant is attempting to make a con-
stitutional claim against the City for negligent handling of the Decem-
ber 2004 Application.

   The City and its employees may have failed to take reasonable care
in ensuring that Covenant’s December 2004 Application was not lost,
but such negligence does not amount to an intent to violate Cove-
nant’s First Amendment rights. To hold that negligent handling of the
application amounts to a constitutional violation by the City would
only trivialize the fundamental rights the First Amendment was meant
               COVENANT MEDIA v. NORTH CHARLESTON                   23
to protect. We therefore conclude that Covenant’s as-applied chal-
lenge to the Sign Regulation fails.

                                 IV.

   As noted previously, North Charleston did not defend at summary
judgment the constitutionality in toto of the Sign Regulation, but the
City also did not identify any particular parts of the Sign Regulation
that it conceded were unconstitutional. Instead, the City asserted that
because the 1000 foot separation requirement was fatal to Covenant’s
December 2004 Application, the remainder of the Sign Regulation
was irrelevant. Similarly, although the district court concluded that
parts of the Sign Regulation were "overly-broad" and gave "imper-
missibly wide discretion," (J.A. at 342), the court did not specify
which parts were unconstitutional, concluding instead that the
December 2004 Application "would have been denied even absent the
unconstitutional provisions of the sign ordinance." (J.A. at 350.)

  Covenant contends that the district court erred in this approach
because

    [r]ather than identifying the provisions of the Sign [Ordi-
    nance] that the City conceded were unconstitutional and
    then determining whether those parts were so connected as
    to establish that the City would not have passed the residue
    independently of that which is void, the District Court sim-
    ply plucked the separation requirements out of the City’s
    admittedly unconstitutional sign code and declared them
    severable from the remainder.

(Appellant’s Br. at 24-25.) Covenant argues that because, in its view,
the Sign Regulation was an unconstitutional prior restraint on speech
because its permitting procedure did not have a time limitation for the
City to process an application, the district court should have con-
ducted a severance analysis to determine whether the unconstitutional
provisions were severable from the remainder of the Sign Regulation.
See Knotts v. S.C. Dep’t of Natural Res., 558 S.E.2d 511, 515 (S.C.
2002) (concluding that the touchstone for severability under South
Carolina law is whether the unconstitutional part of a statute is so
intertwined and interdependent with the remainder of the statute to
24              COVENANT MEDIA v. NORTH CHARLESTON
indicate that the legislature intended for the statute to remain as a
whole).

   We do not reach Covenant’s severance argument for the simple
reason that the Sign Regulation, which did not violate Covenant’s
First Amendment rights, was replaced by the Revised Sign Regulation
prior to the district court’s decision. Severance is a tool for preserving
a current statute, see United States v. Booker, 543 U.S. 220, 245
(2005) (severing the unconstitutional provision of the federal sentenc-
ing statute that made the Sentencing Guidelines mandatory in order
to preserve the remainder of the federal sentencing scheme), and it
flows from the principle that invalidating a whole statute may nullify
more of the work of the people’s elected representatives than is con-
stitutionally necessary, see Ayotte v. Planned Parenthood of Northern
New England, 126 S. Ct. 961, 967-68 (2006). But when, as here, the
legislative body has repealed a law, there is nothing to preserve, and
a severance analysis is inapplicable.

                                   V.

   The remaining question before us is whether the district court cor-
rectly determined that the September 2005 Applications were prop-
erly denied under South Carolina’s pending ordinance doctrine.
Under South Carolina’s pending ordinance doctrine, a city may prop-
erly refuse a permit for a land use "when such use is repugnant to a
pending and later enacted zoning ordinance." Sherman v. Reavis, 257
S.E.2d 735, 737 (S.C. 1979); see Scott v. Greenville County, 716 F.2d
1409, 1418 (4th Cir. 1983) (looking to state law to determine whether
an applicant held a cognizable interest in a zoning permit). "An ordi-
nance is legally pending when the governing body has resolved to
consider a particular scheme of rezoning and has advertised to the
public its intention to hold public hearings on the rezoning." Id.

   North Charleston’s Revised Sign Regulation was legally pending
when Covenant submitted the September 30 Applications. Two weeks
earlier, the North Charleston City Council held the first reading of the
Revised Sign Regulation, as reflected in an September 16, 2005, arti-
cle in The Post and Courier, entitled "N. Charleston OKs billboard
limits." (J.A. at 340.) On September 28, 2005, two days before Cove-
nant submitted its September 30 Applications, the City published
                COVENANT MEDIA v. NORTH CHARLESTON                      25
notice in The Post and Courier that it would hold a public hearing on
October 13, 2005, to approve the Revised Sign Regulation. Because
the Revised Sign Regulation was, under South Carolina law, legally
pending when Covenant submitted the September 30 Applications, it
applied to those applications.11 Those applications were prohibited
under the Revised Sign Regulation because they were for new bill-
boards, not billboards replacing existing billboards.

   Finally, Covenant contends that the district court should have
applied South Carolina’s "time of application" rule rather than the
pending ordinance doctrine. In Pure Oil Div. v. City of Columbia, 173
S.E.2d 140 (S.C. 1970), the South Carolina Supreme Court stated that
where there is "good faith reliance by the owner on the right to use
his property as permitted under the Zoning Ordinance in force at the
time of the application for a permit," a subsequently enacted ordi-
nance cannot deprive the owner of a use that was permitted under the
then existing ordinance. Id. at 143. But for the time of application rule
to apply, there must be good faith reliance. Covenant has not shown
reliance on the old Sign Regulation. At the time Covenant submitted
its September 2005 Applications, Covenant had no contracts for
advertisements on the proposed billboards, no contracts with sign
manufacturers, and no contracts with billboard installers. In fact, Cov-
enant owned no operating billboards. Other than the hassle of prepar-
ing the ultimately unsuccessful applications,12 the only actions
Covenant took with respect to the September 2005 Applications that
indicate any reliance were securing leases for the locations of the pro-
  11
      We are unpersuaded by Covenant’s argument that the pending ordi-
nance doctrine should not apply because North Charleston never
informed Covenant about the potential revisions. Although Covenant
contends that the City told Covenant on September 23 to submit the Sep-
tember 2005 Applications without informing it of the pending revisions
to the Sign Regulation and that this constitutes unjust conduct, Covenant
has not pointed to any authority that would entitle it to notice before the
public-at-large. The notice published on September 28 was sufficient to
inform Covenant of potential revisions to the Sign Regulation.
   12
      The hassle of preparing applications is surely not enough to demon-
strate reliance; otherwise, the pending ordinance doctrine would never
apply because every applicant has gone through the hassle of preparing
a permit application.
26              COVENANT MEDIA v. NORTH CHARLESTON
posed billboards, but those leases did not require payments until there
was an operating billboard. Covenant therefore has not demonstrated
the type of reliance necessary to trigger the time-of-application rule.
Compare Sherman, 257 S.E.2d at 737 (declining to apply the time-of-
application rule because the permit applicant "ha[d] presented little,
if any, proof of expenditures or incurrence of obligations in good faith
reliance upon their proposed use"); with Scott, 716 F.2d at 1418 n.10
(concluding that the time-of-application rule applied because the per-
mit applicant had "substantial expenditures in preparation for obtain-
ing the permit" and had informal approval from government
officials). Because there is no indication that Covenant relied on the
old Sign Regulation, we conclude that the time-of-application rule
does not apply.

                                  VI.

   Contrary to the district court’s decision, Covenant does have stand-
ing to challenge North Charleston’s Sign Regulation, but Covenant’s
standing extends only to challenging the Sign Regulation’s lack of
time limitations on the City’s decision to grant or deny an application.
Nevertheless, because the Sign Regulation is content neutral, its fail-
ure to include time limitations does not render it unconstitutional.
Neither did the City apply it unconstitutionally. Therefore, we affirm
the district court’s grant of summary judgment to North Charleston.

                                                           AFFIRMED